Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim S 1, 6-10, 13,  15-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahng et al. (7,815,665) in view of Filoso et al. (5,879,352).
With respect to the claims, Jahng discloses a segmented rod assembly (Fig.12A-C) for aligning spine having a plurality of vertebrae comprising a rod (36, 42) including a plurality of segments (9, 9’, 37), the plurality of segments having at least a first segment (9) arranged to be slidingly (capable of) secured  to a first vertebra of the spine; a second segment (9’) (capable of) arranged to be fixedly secured to a second vertebra of the spine; and a third segment (37) arranged between the first and second segments to be connected to (capable of) a third vertebra of the spine; and, a tension member (32), as set forth in column 12, lines 36-65, column 13, lines 1-8, arranged within the plurality of segments, the tensioning member having a first end secured to the first segment and a second end, as best seen in FIGS.12A-C, 13. The tensioning member is a flexible line (cable or muscle wire), made of titanium, as set forth in column 9, line 60; wherein in a fully engaged state, the plurality of segments are rigidly connected with each other, and in a partially engaged or related state, the plurality of segments are at least partially spaced with each other, as best seen in FIGS.12-13’.

Therefore, given the teaching of Filoso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jahng, as taught by Filoso, so that the device when tightened to its rigid configuration adopts a pre-determined shape.
Claim S 3-5, 11, 12, 14, 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahng et al. (7,815,665) in view of Filoso et al. (5,879,352) in view of Walker et al. (8,057,472).
It is noted that Jahng teaches all the limitations, such as Filoso teaches of a tensioning member comprises a plurality of teeth (threads) the second segment comprises at least one element that is operatively engage d to the teeth (threads), as set forth in column 4, lines 10-22, except for a biasing element connected to the second end, the biasing arranged in the second segment, the biasing element comprises a servo motor and controlled wirelessly, as claimed by applicant. However, in similar art, Walter, as best seen in at least FIGs.10-12, provides the evidences of the use of a biasing element connected to the second end, he biasing element arranged in the second segment, the biasing element comprises a servo motor and controlled wirelessly, as set forth in column 15, lines 4-22, column 28, lines 22-34, column 30, lines 22-46, to rigidly stabilize and maintain the correction.
Therefore, given the teaching of Walter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jahng, as taught by Walter to rigidly stabilize and maintain the correction.

Therefore, given the teaching of Kroll, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jahng, as taught by Kroll to rigidly stabilize and maintain the correction.
As to the plurality of the tensioning member, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the tensioning member of Jiang, since it has been held that mere duplication of the essential working parts of a device involves routine skill in the art. St Regis Paper Co. v. Bemis Co. , 193 USPQ 8.
As to the location of the tensioning member, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the tensioning member anywhere on the segments, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7,658,753		2-2010		Carl et al.
8,114,133		2-2012		Logan
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716. The examiner can normally be reached M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        November 4, 2021